Consumer Markets Scoreboard (short presentation)
The next item is the report by Mrs Anna Hedh, on behalf of the Committee on the Internal Market and Consumer Protection, on the Consumer Markets Scoreboard.
Mr President, The internal market is an extremely important part of the European cooperation, but for many consumers it is nothing more than a vague concept. Irrespective of how well we recognise its importance, rules and provisions, we are all consumers and are all affected by how the internal market operates. I have always maintained that if we have satisfied and confident European consumers, we will also have an internal market that operates efficiently and thrives.
In order to win this trust, we must make the internal market more efficient and sensitive to citizens' expectations and problems. This does not necessarily mean more or stricter legislation and rules imposed by the EU. Information, education and self-regulation can often be a more appropriate and more effective solution. Irrespective of how we solve the problems, the aim must always be to ensure that we safeguard consumers' rights so that they can make good and well-founded decisions. This is, of course, also a good thing for the market itself. Therefore, the Committee on Internal Market and Consumer Protection and I welcome the Consumer Markets Scoreboard that the Commission presented at the request of the Committee. We believe that it could be an important tool for the future development of consumer policy.
The internal market comprises around 500 million consumers and has a large supply of goods and services. It is, of course, impossible to examine in detail all aspects of the internal market. It is therefore important to use analytic resources where they are actually needed most. I welcome the five areas that the Commission has focused on, namely complaints, price levels, satisfaction, switching and safety. These five main indicators are relevant and applicable, even if there will, over time, be a need to further develop and improve them and maybe also to include some new categories.
I would also like to stress the importance of raising awareness of the Scoreboard amongst consumers themselves and the general public. It is therefore important for it to be written in an easily accessible language. Moreover, the Scoreboard should be visible on relevant websites.
Finally, I would like to say that it will take time to develop the Scoreboard, partly because we have made very different degrees of progress in the different Member States with regard to consumer policy and consumer protection, but also because we are different, with different cultures and different traditions. We must be patient and give this Consumer Markets Scoreboard time.
I would also like to take the opportunity to thank Commissioner Kuneva and her secretariat, as well as my own secretariat, for their extremely constructive cooperation.
Member of the Commission. - Mr President, the Scoreboard initiative came into existence less than a year ago and during that time the Commission has greatly appreciated Parliament's interest and support.
The Scoreboard has been the subject of many debates in the Committee on the Internal Market and Consumer Protection, and we have learnt a lot from these debates and from the suggestions made. Thank you very much for all that, but especially thanks to Ms Anna Hedh for the excellent report.
Let me reiterate briefly why the Consumer Market Scoreboard is so important for all of us. If we are to deliver to consumers, we need to be more responsive to their expectations and better understand the problems they are facing in their day-to-day lives. To do so, we need an evidence base that shows how markets perform in terms of economic and social outcomes for consumers, and how consumers behave on the market. Sound policy-making requires accurate data, and we fully share your view on this.
The Scoreboard brings together evidence to identify markets that risk not delivering well for consumers and therefore need further attention. It also allows progress in retail market integration to be tracked, and helps to benchmark the consumer environment in Member States, particularly in terms of compliance with consumer legislation, enforcement, redress, and consumer empowerment. We share your views on which indicators to include in this Scoreboard, and we believe that the establishment of a harmonised EU-wide database of consumer complaints will be an essential step forward. It will allow us to detect problems in consumer markets at an early stage and, if necessary, to take appropriate action.
The Commission firmly believes that it is important to include price data, since prices are one of consumers' principal concerns. The current political and economic climate further reinforces the need for good price data. We need to send a clear signal to our consumers that we are keeping an eye on how prices compare across the internal market. The Commission can assure you that it is fully aware of the complexity of this issue, and will of course interpret this data carefully and make sure the data are put in the right context. Prices may diverge across the internal market for sound economic reasons, but also because of market malfunctioning, and our aim is to find ways to tell the difference.
We share Ms Hedh's view on the importance of close cooperation with Member States. This year, the Commission started to work together with national policy-makers, statistical offices, enforcement authorities and consumer organisations to further develop the Scoreboard indicators, and we will continue with this cooperation in the coming years. Ms Hedh has stressed that we should make this Scoreboard more accessible to a larger public and that we should raise awareness. The Commission accepts this point, and will step up efforts to do so. I invite you to see the results in the second edition of the Scoreboard.
Finally, what the Commission wishes to take from Ms Hedh's report - although I could quote many other points if I had more time - is the wish for more empowerment indicators such as literacy and skills. Within the framework of Eurostat's revised European Social Survey Programme, the Commission plans to run a module on consumer empowerment through which it wants to measure consumer skills, consumer information and awareness of rights and assertiveness. This would allow us to start drawing up a statistical snapshot of Europe's citizens in their capacity as consumers. We see this as the main subject of the pilot project proposed by the Parliament for 2009. Let me conclude by again thanking Ms Hedh for the interest and support, not least in financial terms.
That concludes this item.
The vote will take place tomorrow at 12 noon.
Written statements (Rule 142)
in writing. - (BG) I welcome Anna Hedh's report on the Consumer Markets Scoreboard and its aim of making the internal market more sensitive to the expectations and concerns of citizens. Over the past 19 years of Bulgaria's so-called democratic transition, we have had our fill of various privatisation solutions put forward by the ruling authorities in Bulgaria. A striking case is when proven thieves from the ČEZ Měření power company were allowed into the Bulgarian domestic market. The gentlemen of ČEZ, whom we of ATAKA have long identified as blatant gangsters, have been indicted in their own country. 32 of their employees have been arrested for blackmailing customers whom they accused of stealing electricity. But obviously too busy with corruption, the tripartite coalition in Bulgaria did not consider this reason enough to throw these criminals out, as the governments of Canada and Hungary did, and so ČEZ continues to rob and blackmail the Bulgarian taxpayer under the guise of their neat little privatisation agreements.
I believe that the adoption of the Consumer Markets Scoreboard will improve the tools for keeping tabs on sectors which need to be investigated for weaknesses and infringements, will involve the national consumer protection authorities in preserving the quality of social services, and will help to restore consumer confidence in the internal market.
The Committee on the Internal Market and Consumer Protection of the European Parliament has the priority aim of improving the position of European consumers in the internal market. It is constantly calling on the Commission and the Member States to research what consumers think about the internal market and particularly what they need. The main precondition for an effective and well-functioning internal market is consumer confidence.
Recognising the advantages of the evaluation table for the internal market which has been used since 1997, the committee has called on the Commission to submit a proposal for an evaluation table for consumer markets as an instrument for assessing the market from a consumer perspective as well.
Complaints, pricing levels, satisfaction, interfaces and security are the five main indicators used in the evaluation table. The committee realises that since this will be the first ever evaluation table for consumer markets, some of these indicators will have to be replaced with new ones in the future. The indicator referring to pricing levels is particularly doubtful.
I agree with the opinion of the rapporteur, Anna Hedh, that the table should be properly promoted through the media and placed on the relevant websites. My preference would be for the Commission to provide financial support for a public awareness campaign which would be carried out by the consumer organisations. Due to their experience in the area of consumer policy, they will know the best way to get the table across to consumers.
I firmly believe that the table will have to capture the interest of consumers if it is to become an important instrument for the future development of consumer policy.